UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive 18th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date:3,625,887 shares of common stock, without par value, outstanding at May 7,2008, all of which were held, beneficially and of record, by Peoples Energy Corporation. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2008 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Capitalization 6 Condensed Consolidated Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS 8 - 16 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 8 Note 3 Risk Management Activities 8 Note 4 Natural Gas in Storage 9 Note 5 Asset Retirement Obligations 9 Note 6 Income Taxes 9 Note 7 Commitments and Contingencies 9 Note 8 Employee Benefit Plans 13 Note 9 Fair Value 14 Note 10 Regulatory Environment 15 Note 11 Segments of Business 15 Note 12 New Accounting Pronouncements 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signature 25 EXHIBIT INDEX 26 12 North Shore Gas Company Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company Commonly Used Acronyms EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission ICC Illinois Commerce Commission IRS Internal Revenue Service LIFO Last in, first out NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards - 2 - Forward-Looking Statements In this report, NSG and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.
